                                                        Brent R. Cole, Esq.
                                                        Law Office of Brent R. Cole, P.C.
                                                        staff@akcolelaw.com
                                                        brent@akcolelaw.com
                                                        Attorneys for High Adventures Air Charter Guides and Outfitters, Inc.,
                                                        Soldotna Aircraft and Equipment Leasing, LLC, and the Cindy Lynn
                                                        Rainey-Bell as Personal Representative of the Estate of Gregory Bell

                                                                                     UNITED STATES DISTRICT COURT
                                                                                      FOR THE DISTRICT OF ALASKA


                                                        CHRISTOPHER JOEL WRIGHT and          )
                                                        CYNTHIA ELAINE WRIGHT, as Co-        )
                                                        Personal Representatives of the Estate of
                                                                                             )
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        KIRSTIN NICOLE WRIGHT, deceased      )
                                                                                             )
                                                                      Plaintiffs,            )
                                                                                             )
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208




                                                                vs.                          )
                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                                             )
                                                        HELEN KNOPP, as Personal             )
                                                        Representative of the ESTATE OF GARY )
                                                        KNOPP, deceased; HELEN KNOPP,        )
                                                        individually and d/b/a G & H         )
                                                        CONSTRUCTION; HIGH                   )
                                                        ADVENTURES AIR CHARTER               )
                                                        GUIDES AND OUTFITTERS, INC.;         )
                                                        SOLDOTNA AIRCRAFT &                  )
                                                        EQUIPMENT LEASING, LLC; CINDY )
                                                        LYNN RAINEY-BELL as Personal         )
                                                        Representative of the ESTATE OF      )
                                                        GREGORY BELL,                        )
                                                                                             )
                                                                      Defendants.            ) Case No.: 3:21-cv-00049-JWS

                                                                    ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

                                                                COMES NOW Defendants High Adventures Air Charter Guides and Outfitters,

                                                        Inc., Soldotna Aircraft & Equipment Leasing, LLC, and Cindy Lynn Rainey-Bell as


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 1 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 1 of 23
                                                        Personal Representative of the Estate of Gregory Bell (“Defendants”) by and through

                                                        counsel, the Law Firm of Brent R. Cole, P.C., and for their answer to Plaintiffs’ first

                                                        amended complaint state as follows:

                                                                                                  INTRODUCTION

                                                                1.      Answering Defendants admit the allegations contained in Paragraph 1 of the

                                                        Plaintiffs’ first amended complaint.

                                                                                     SUBJECT MATTER JURISDICTION

                                                                2.      Answering Defendants are without knowledge to either admit or deny the
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        allegations contained in Paragraph 2 of the Plaintiffs’ first amended complaint, and

                                                        therefore, deny the same.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                3.      Answering Defendants are without knowledge to either admit or deny the

                                                        allegations contained in Paragraph 3 of the Plaintiffs’ first amended complaint, and

                                                        therefore, deny the same.

                                                                4.      Answering Defendants are without knowledge to either admit or deny the

                                                        allegations contained in Paragraph 4 of the Plaintiffs’ first amended complaint, and

                                                        therefore, deny the same.

                                                                5.      Answering Defendants deny the allegations contained in Paragraph 5 of the

                                                        Plaintiffs’ first amended complaint. Answering Defendants admit that High Adventures

                                                        Air Charter Guides and Outfitters, Inc. is an Alaska corporation with its principal place of

                                                        business in Alaska.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 2 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 2 of 23
                                                                6.      Answering Defendants admit the allegations contained in Paragraph 6 of the

                                                        Plaintiffs’ first amended complaint.

                                                                7.      Answering Defendants admit the allegations contained in Paragraph 7 of the

                                                        Plaintiffs’ first amended complaint.

                                                                8.      Answering Defendants admit the allegations contained in Paragraph 8 of the

                                                        Plaintiffs’ first amended complaint.

                                                                9.      Answering Defendants admit the allegations contained in Paragraph 9 of the

                                                        Plaintiffs’ first amended complaint.
LAW OFFICE OF BRENT R. COLE, P.C.




                                                                                        IN PERSONAM JURISDICTION

                                                                10.     Answering Defendants admit “the Defendants, and each of them are citizens
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        of and engaged in substantial activities within Alaska, and each of them are citizens of and

                                                        engaged in substantial activities within Alaska” as alleged in Paragraph 10 of the Plaintiffs’

                                                        first amended complaint. Answering Defendants deny any other allegations contained

                                                        therein.

                                                                11.     Answering Defendants admit the allegations contained in Paragraph 11 of

                                                        the Plaintiffs’ first amended complaint.

                                                                12.     Answering Defendants admit the allegations contained in Paragraph 12 of

                                                        the Plaintiffs’ first amended complaint.

                                                                                           GENERAL ALLEGATIONS

                                                                13.     The allegations contained in Paragraph 13 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 3 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 3 of 23
                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants admit Gary Knopp owned, controlled, maintained, and operated a certain Piper

                                                        PA-12 aircraft (N2587M) but are without knowledge to either admit or deny the remaining

                                                        allegations contained in Paragraph 13 of the Plaintiffs’ first amended complaint, and

                                                        therefore, deny the same.

                                                                14.     The allegations contained in Paragraph 14 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Defendants are without knowledge to either admit or deny the remaining allegations

                                                        contained in Paragraph 14 of the Plaintiffs’ first amended complaint, and therefore, deny
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        the same.

                                                                15.     The allegations contained in Paragraph 15 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to either admit or deny the remaining allegations

                                                        contained in Paragraph 15 of the Plaintiffs’ first amended complaint, and therefore, deny

                                                        the same.

                                                                16.     The allegations contained in Paragraph 16 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 4 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 4 of 23
                                                        Answering Defendants admit the allegations contained therein.

                                                                17.     The allegations contained in Paragraph 17 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,

                                                        Answering Defendants admit the allegations contained therein.

                                                                18.     The allegations contained in Paragraph 18 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        Answering Defendants admit the allegations contained therein.

                                                                19.     The allegations contained in Paragraph 19 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,

                                                        Answering Defendants admit the allegations contained therein.

                                                                20.     The allegations contained in Paragraph 20 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,

                                                        Answering Defendants admit the allegations contained therein.


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 5 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 5 of 23
                                                                21.     The allegations contained in Paragraph 21 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,

                                                        Answering Defendants admit the allegations contained therein.

                                                                22.     The allegations contained in Paragraph 22 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,

                                                        Answering Defendants admit the allegations contained therein.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                23.     The allegations contained in Paragraph 23 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,

                                                        Answering Defendants admit the allegations contained therein.

                                                                24.     The allegations contained in Paragraph 24 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants acknowledge these facts were reported by the NTSB, and based on that report,

                                                        Answering Defendants admit the allegations contained therein.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 6 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 6 of 23
                                                                25.     Answering Defendants admit that High Adventures Air Charter Guides and

                                                        Outfitters, Inc. was an FAA registered Part 135 commercial operator and common carrier,

                                                        providing on-demand charter operations with two leased de Havilland DHC-2 Beavers

                                                        including N4982U and owed a duty of care to passengers aboard its aircraft as alleged in

                                                        Paragraph 25. Answering Defendants deny any other allegations contained therein.

                                                                26.     Answering Defendants admit the allegations contained in Paragraph 26 of

                                                        the Plaintiffs’ first amended complaint.

                                                                27.     Answering Defendants deny the allegations contained in Paragraph 27 of the
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Plaintiffs’ first amended complaint.

                                                                28.     Answering Defendants deny the allegations contained in Paragraph 28 of the
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        Plaintiffs’ first amended complaint.

                                                                29.     The allegations contained in Paragraph 29 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to either admit or deny the remaining allegations

                                                        contained in Paragraph 29 of the Plaintiffs’ first amended complaint, and therefore, deny

                                                        the same.

                                                                30.     The allegations contained in Paragraph 30 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 7 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 7 of 23
                                                        Defendants admit the allegations contained in Paragraph 30 of the Plaintiffs’ first amended

                                                        complaint.

                                                                31.     Answering Defendants admit Gregory Bell was acting as an employee of

                                                        High Adventures Air Charter Guides and Outfitters, Inc. operating the leased de Havilland

                                                        Beaver N4982U within the scope of his employment as alleged in Paragraph 31 of the

                                                        Plaintiffs’ first amended complaint.            Answering Defendants deny the remaining

                                                        allegations.

                                                                32.     Answering Defendants admit that during the subject flight Gregory Bell was
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        piloting and navigating the leased de Havilland DHC-2 Beaver, and under Federal Aviation

                                                        Regulations was the Pilot-In-Command, in charge of safely operating the subject flight and
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        owed a duty of care to the passengers aboard his aircraft as alleged in Paragraph 32.

                                                        Answering Defendants deny the remaining allegations contained therein.

                                                                33.     Answering Defendants admit the allegations contained in Paragraph 33 of

                                                        the Plaintiffs’ first amended complaint.

                                                                34.     Answering Defendants deny the allegations contained in Paragraph 34 of the

                                                        Plaintiffs’ first amended complaint.

                                                                35.     Answering Defendants deny the allegations contained in Paragraph 35 of the

                                                        Plaintiffs’ first amended complaint.

                                                                36.     Answering Defendants deny the allegations contained in Paragraph 36 of the

                                                        Plaintiffs’ first amended complaint.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 8 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 8 of 23
                                                                37.     Answering Defendants deny the allegations contained in Paragraph 37 of the

                                                        Plaintiffs’ first amended complaint.

                                                                38.     Answering Defendants admit the allegations contained in Paragraph 38 of

                                                        the Plaintiffs’ first amended complaint.

                                                                                           July 31, 2020 Midair Collision

                                                                39.     Answering Defendants admit the allegations contained in Paragraph 39 of

                                                        the Plaintiffs’ first amended complaint.

                                                                40.     The allegations contained in Paragraph 40 of the Plaintiffs’ first amended
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        Defendants are without knowledge to either admit or deny the remaining allegations

                                                        contained in Paragraph 40 of the Plaintiffs’ first amended complaint, and therefore, deny

                                                        the same.

                                                                41.     Answering Defendants admit the allegations contained in Paragraph 41 of

                                                        the Plaintiffs’ first amended complaint.

                                                                42.     Answering Defendants admit the allegations contained in Paragraph 42 of

                                                        the Plaintiffs’ first amended complaint.

                                                                43.     Answering Defendants admit the allegations contained in Paragraph 43 of

                                                        the Plaintiffs’ first amended complaint.

                                                                44.     Answering Defendants admit the allegations contained in Paragraph 44 of

                                                        the Plaintiffs’ first amended complaint.


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 9 of 23
                                                         Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 9 of 23
                                                                45.     Answering Defendants admit Plaintiffs’ decedent died as a result of the mid-

                                                        air collision of the two aircraft as alleged in Paragraph 45 of the Plaintiffs’ first amended

                                                        complaint. Answering Defendants deny the remaining allegations contained therein.

                                                                                                      COUNT I
                                                                                               Negligence-Survival Act
                                                                                                Estate of Gary Knopp


                                                                46.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-45 of the Plaintiffs’ first
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        amended complaint.

                                                                47.     The allegations contained in Paragraph 47 constitute a legal conclusion for
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208




                                                        which no answer is required.
                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                48.     The allegations contained in Paragraph 48 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants admit the allegations therein.

                                                                49.     The allegations contained in Paragraph 49 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants admit the allegations therein.

                                                                50.     The allegations contained in Paragraph 50 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 10 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 10 of 23
                                                        Defendants are without knowledge to either admit or deny the remaining allegations

                                                        contained in Paragraph 50 of the Plaintiffs’ first amended complaint, and therefore, deny

                                                        the same.

                                                                51.     The allegations contained in Paragraph 51 constitute a legal conclusion for

                                                        which no answer is required.

                                                                52.     Answering Defendants admit Plaintiffs’ decedent died as a result of the mid-

                                                        air collision of the two aircraft as alleged in Paragraph 52 of the Plaintiffs’ first amended

                                                        complaint. Answering Defendants are without knowledge to either admit or deny the
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        remaining allegations and therefore deny the same.

                                                                                                    COUNT II
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208




                                                                                           Negligence—Wrongful Death
                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                                              Estate of Gary Knopp

                                                                53.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-52 of the Plaintiffs’ first

                                                        amended complaint.

                                                                54.     The allegations contained in Paragraph 54 constitute a legal conclusion for

                                                        which no answer is required.

                                                                55.     The allegations contained in Paragraph 55 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 11 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 11 of 23
                                                                                                     COUNT III
                                                                                              Negligence—Survival Act
                                                                                                    Helen Knopp

                                                                56.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-54 of the Plaintiffs’ first

                                                        amended complaint.

                                                                57.     The allegations contained in Paragraph 57 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                58.     The allegations contained in Paragraph 58 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.

                                                                59.     The allegations contained in Paragraph 59 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 12 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 12 of 23
                                                                60.     The allegations contained in Paragraph 60 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.

                                                                61.     The allegations contained in Paragraph 61 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                62.     The allegations contained in Paragraph 62 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.

                                                                63.     The allegations contained in Paragraph 63 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 13 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 13 of 23
                                                                64.     The allegations contained in Paragraph 64 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering

                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.

                                                                65.     The allegations contained in Paragraph 65 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                                                    COUNT IV
                                                                                            Negligence: Wrongful Death
                                                                                                   Helen Knopp

                                                                66.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-65 of the Plaintiffs’ first

                                                        amended complaint.

                                                                67.     The allegations contained in Paragraph 67 constitute a legal conclusion for

                                                        which no answer is required.

                                                                68.     The allegations contained in Paragraph 68 of the Plaintiffs’ first amended

                                                        complaint are directed toward another Defendant and therefore, no response from

                                                        Answering Defendants is required. To the extent an answer is required, Answering




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 14 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 14 of 23
                                                        Defendants are without knowledge to admit or deny the allegations, and therefore deny the

                                                        same.

                                                                                              COUNT V
                                                                                       Negligence: Survival Act
                                                                         High Adventures Air Charter Guides and Outfitters, Inc.

                                                                69.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-68 of the Plaintiffs’ first

                                                        amended complaint.

                                                                70.     The allegations contained in Paragraph 70 constitute a legal conclusion for
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        which no answer is required.

                                                                71.     Answering Defendants deny the allegations contained in Paragraph 71 of the
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        Plaintiffs’ first amended complaint. Answering Defendants admit that on July 31, 2020,

                                                        High Adventures Air Charter Guides and Outfitters, Inc. owed duties of care under both

                                                        Alaska law and federal law, including the Federal Aviation Regulations, to operate in a

                                                        reasonable same manner the leased de Havilland DHC-2 Beaver which it was flying.

                                                                72.     Answering Defendants deny the allegations contained in Paragraph 72 of the

                                                        Plaintiffs’ first amended complaint.

                                                                73.     Answering Defendants deny the allegations contained in Paragraph 73 of the

                                                        Plaintiffs’ first amended complaint.

                                                                74.     The allegations contained in Paragraph 74 constitute a legal conclusion for

                                                        which no answer is required. Answering Defendants deny any violation of the Federal

                                                        Aviation Regulations.


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 15 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 15 of 23
                                                                75.     Answering Defendants deny the allegations contained in Paragraph 75 of the

                                                        Plaintiffs’ first amended complaint.

                                                                                              COUNT VI
                                                                                     Negligence: Wrongful Death
                                                                         High Adventures Air Charter Guides and Outfitters, Inc.

                                                                76.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-75 of the Plaintiffs’ first

                                                        amended complaint.

                                                                77.     The allegations contained in Paragraph 77 constitute a legal conclusion for
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        which no answer is required.

                                                                78.     Answering Defendants deny the allegations contained in Paragraph 78 of the
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        Plaintiffs’ first amended complaint.

                                                                                                COUNT VII
                                                                                          Negligence: Survival Act
                                                                                Soldotna Aircraft & Equipment Leasing, LLC

                                                                79.     The allegations contained in Paragraph 79 constitute a legal conclusion for

                                                        which no answer is required.

                                                                80.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-79 of the Plaintiffs’ first

                                                        amended complaint.

                                                                81.     Answering Defendants admit the allegations contained in Paragraph 81 of

                                                        the Plaintiffs’ first amended complaint.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 16 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 16 of 23
                                                                82.     Answering Defendants deny the allegations contained in Paragraph 82 of the

                                                        Plaintiffs’ first amended complaint.

                                                                83.     Answering Defendants deny the allegations contained in Paragraph 83 of the

                                                        Plaintiffs’ first amended complaint.

                                                                84.     Answering Defendants deny the allegations contained in Paragraph 84 of the

                                                        Plaintiffs’ first amended complaint.

                                                                85.     Answering Defendants deny the allegations contained in Paragraph 85 of the

                                                        Plaintiffs’ first amended complaint.
LAW OFFICE OF BRENT R. COLE, P.C.




                                                                86.     Answering Defendants deny the allegations contained in Paragraph 86 of the

                                                        Plaintiffs’ first amended complaint.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                87.     The allegations contained in Paragraph 87 constitute a legal conclusion for

                                                        which no answer is required. Answering Defendants deny any violation of the Federal

                                                        Aviation Regulations.

                                                                88.     Answering Defendants deny the allegations contained in Paragraph 88 of the

                                                        Plaintiffs’ first amended complaint.

                                                                                               COUNT VIII
                                                                                        Negligence: Wrongful Death
                                                                                Soldotna Aircraft & Equipment Leasing, LLC

                                                                89.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-88 of the Plaintiffs’ first

                                                        amended complaint.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 17 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 17 of 23
                                                                90.     The allegations contained in Paragraph 90 constitute a legal conclusion for

                                                        which no answer is required.

                                                                91.     Answering Defendants deny the allegations contained in Paragraph 91 of the

                                                        Plaintiffs’ first amended complaint.

                                                                                                    COUNT IX
                                                                                              Negligence: Survival Act
                                                                                               Estate of Gregory Bell

                                                                92.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-91 of the Plaintiffs’ first
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        amended complaint.

                                                                93.     The allegations contained in Paragraph 93 constitute a legal conclusion for
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        which no answer is required.

                                                                94.     Answering Defendants admit the allegations contained in Paragraph 94 of

                                                        the Plaintiffs’ first amended complaint.

                                                                95.     Answering Defendants deny the allegations contained in Paragraph 95 of the

                                                        Plaintiffs’ first amended complaint.

                                                                96.     Answering Defendants deny the allegations contained in Paragraph 96 of the

                                                        Plaintiffs’ first amended complaint.

                                                                97.     The allegations contained in Paragraph 97 constitute legal conclusions for

                                                        which no answer is required. Answering Defendants deny any violation of the Federal

                                                        Aviation Regulations.




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 18 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 18 of 23
                                                                98.     Answering Defendants deny the allegations contained in Paragraph 98 of the

                                                        Plaintiffs’ first amended complaint.

                                                                                                     COUNT X
                                                                                            Negligence: Wrongful Death
                                                                                               Estate of Gregory Bell

                                                                99.     Answering Defendants incorporate by reference as though fully set forth

                                                        herein, all its answers to the allegations contained in Paragraphs 1-98 of the Plaintiffs’ first

                                                        amended complaint.

                                                                100.    The allegations contained in Paragraph 100 constitute a legal conclusion for
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        which no answer is required.

                                                                101.    Answering Defendants deny the allegations contained in Paragraph 101 of
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        the Plaintiffs’ first amended complaint.

                                                                                                        DAMAGES

                                                                102.    As to the allegations contained in Paragraph 102, Answering Defendants

                                                        admit the damages, if any, will be in excess of $75,000. Answering Defendants deny any

                                                        other allegations contained therein.

                                                                                                 GENERAL DENIAL

                                                                Answering Defendants deny each and every allegation not specifically admitted.



                                                                                           AFFIRMATIVE DEFENSES

                                                                AND NOW, having answered Plaintiff’s First Amended Complaint, Answering

                                                        Defendants assert the following Affirmative Defenses:


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 19 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 19 of 23
                                                                1.      The First Amended Complaint fails to state a claim for relief.

                                                                2.      Gary Knopp, the deceased pilot, was the sole cause of the aircraft accident

                                                        and all fault should be apportioned to him in accordance with AS 09.17.080.

                                                                3.      Alternatively, and without waiving other defenses, the trier of fact must

                                                        allocate fault to the responsible party or parties in accordance with the mandate of AS

                                                        09.17.080, mitigating the Answering Defendants’ responsibility for damages to the

                                                        Plaintiffs.

                                                                4.      Any damage, injury of condition, if any, was caused in whole or in part, by
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        an intervening and/or superseding cause for which Answering Defendants are not

                                                        responsible.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                5.      Plaintiffs’ damages, if any, directly and proximately resulted from the

                                                        negligent and/or intentional acts or omissions of Gary Knopp over whom the Answering

                                                        Defendants had no control and over whom the Answering Defendants bear no legal

                                                        liability.

                                                                6.      Actions seeking the imposition of punitive damages are essentially criminal

                                                        in nature and entitle defendant to the rights given to a defendant in a criminal proceedings

                                                        under the Fifth, Sixth, Eighth and Fourteenth Amendments of the United States

                                                        Constitution. Procedures in a civil action such as the present action, which deny such rights

                                                        to a defendant, include, among other things, (1) permitting proof of the factual predicate

                                                        for imposition of punitive damages by less than proof beyond a reasonable doubt, and (2)

                                                        permitting a jury verdict by less that unanimous vote.


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 20 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 20 of 23
                                                                7.      The imposition of punitive damages constitutes a denial of due process and

                                                        equal protection of the laws in violation of the Fifth and Fourteenth Amendments of the

                                                        United States Constitution, and art. I, Sections 1 and 7 of the Alaska Constitution.

                                                                8.      The imposition of punitive damages violates rights guaranteed under the

                                                        Fifth, Eighth and Fourteenth Amendments of the United States Constitution, and art. I,

                                                        section 1, 7 and 12 of the Alaska Constitution by, among other things, not limiting the

                                                        discretion of the trier of fact as to the amount of punitive damages which may be awarded.

                                                                9.      The imposition of punitive damages is impermissible vague, imprecise and
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        inconsistent in violation of defendant's rights guaranteed under the Fifth and Fourteenth

                                                        Amendments of the United States Constitution, and art. I, Section 1 and 7 of the Alaska
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        Constitution.

                                                                10.     Defendant expressly reserves, and does not waive, its right to assert any and

                                                        all additional defenses, affirmative defenses, counterclaims, cross-claims, or third-party

                                                        claims.

                                                                11.     All other defenses not herein stated are specifically reserved and shall be

                                                        asserted at such time as the facts supporting their assertion are made known to or

                                                        discovered by Defendants.

                                                                                               PRAYER FOR RELIEF

                                                                WHEREFORE, Defendants prays for the following relief:

                                                                1.      For judgment in favor of Defendants and against Plaintiffs on all claims in

                                                        the Complaint;


                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 21 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 21 of 23
                                                                  2.        For allocation of fault in accordance with AS 09.17.080 one hundred percent

                                                        (100%) to the deceased pilot Gary Knopp.

                                                                  3.        For costs and attorneys’ fees as allowable under Alaska’s Rules of Civil

                                                        Procedure and Administrative Rules; and

                                                                  4.        For such other and further relief as the court deems just and equitable in the

                                                        circumstances.

                                                                  DATED this 13th day of May, 2021, at Anchorage, Alaska.

                                                                                                                        LAW OFFICE OF BRENT R. COLE, P.C.
LAW OFFICE OF BRENT R. COLE, P.C.




                                                                                                                        Attorneys for High Adventures Air Charter
                                                                                                                        Guides and Outfitters, Soldotna Aircraft and
                                                                                                                        Equipment Leasing, LLC, and Cindy Lynn
                                                                                                                        Rainey-Bell as Personal Representative of the
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208




                                                                                                                        Estate of Gregory Bell
                                (907) 277-8002 fax
                                  (907) 277-8001




                                                                                                                        By:   /s/ Brent Cole
                                                                                                                              Brent R. Cole
                                                                                                                              AK State Bar No. 8606074
                                                        CERTIFICATE OF SERVICE

                                                        This is to certify that on this 13th day of May, 2021, a true
                                                        and correct copy of the foregoing document was
                                                                        Mailed
                                                                        Hand-delivered
                                                                        Faxed
                                                                        Emailed

                                                        to the following:

                                                        Michael J. Schneider, Esq
                                                        Law Offices of Michael J. Schneider, P.C.
                                                        mschneider@aktriallaw.com


                                                        Mary F. Schiavo, Esq.
                                                        James R. Brauchle, Esq.
                                                        Motley Rice
                                                        mschiavo@motleyrice.com
                                                        jbrauchle@motleyrice.com

                                                        Blaine D. Gilman, Esq.
                                                        Gilman and Pevehouse
                                                        bdgilman@gilmanlawak.com



                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 22 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 22 of 23
                                                        Amanda Harber, Esq.
                                                        49th State Law LLC
                                                        amanda@49thstatelaw.com


                                                        Matthew S. Sims, Esq.
                                                        Melanie J. VanOverloop, Esq.
                                                        Rapoport Weisberg & Sims, P.C.
                                                        msims@rapoportlaw.com
                                                        mvanoverloop@papoportlaw.com

                                                        Charles Hodge, Esq.
                                                        Hodge & Langley Law Firm
                                                        chodge@hodgelawfirm.com

                                                                  /s/ Nicole Miller
                                                        Staff at Law Office of Brent R. Cole, P.C.
LAW OFFICE OF BRENT R. COLE, P.C.

                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                                (907) 277-8002 fax
                                  (907) 277-8001




                                                        Answer to Plaintiffs’ First Amended Complaint
                                                        Wright v. Knopp, et al.; 3:21-cv-00049-JWS
                                                        Page 23 of 23
                                                        Case 3:21-cv-00049-JWS Document 19 Filed 05/13/21 Page 23 of 23
